Citation Nr: 0001614	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-075 46	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of the 
hands and knees.

3.  Entitlement to an increased rating for post traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  The record reflects that he was a prisoner of war from 
August 1944 to April 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for adjustment disorder with mixed 
emotional features, evaluated as 10 percent disabling, and 
denied service connection for arthritis of the hands and 
knees, and for hypertension. 

The case was previously before the Board in July 1996 when it 
was remanded for further evidentiary development. 


FINDINGS OF FACT

1.  The record is devoid of medical evidence of a nexus 
between current degenerative arthritis of the hands and knees 
and military service. 

2.  The veteran does not have traumatic arthritis.

3.  The record does not include evidence sufficient to 
justify a belief by a fair and impartial individual that 
arthritis of the hands and knees was present in service or is 
otherwise related to military service.

4.  The evidence is in equipoise as to whether the 
development of hypertension was etiologically related to the 
veteran's experiences as a prisoner of war.

5.  Post traumatic stress disorder is manifested by mild 
anxiety, some impairment of social capability, and 
flexibility, some irritability and easy frustration, and an 
assigned score of 55 to 60 on the Global Assessment of 
Functioning (GAF) scale, indicating moderate impairment of 
social and occupational functioning.   

 
CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for arthritis of the hands and knees.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  Service connection is warranted for hypertension.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§  
3.102, 3.303, 3.304 (1999).
 
3.  Post traumatic stress disorder is 30 percent disabling 
and no more in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 and 4.130, Code 9411 
(1999) and 38 C.F.R. § 4.132, Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are not available and are presumed to 
be fire related service.  

VA outpatient treatment records reflect that when the veteran 
was seen in December 1989, with a nose bleed, his blood 
pressure was 140/90.  The impression was hypertensive bleed, 
apparently resolved with medication.

A social work assessment dated in August 1992 reflects that 
the veteran reported hypertension was diagnosed in 1945 or 
1946 after separation from active service.  He noted 
arthritis in his extremities of approximately five years 
duration.  The veteran reported that as a POW he slept on the 
ground with one blanket throughout the winter months.  On the 
prisoner of war protocol examination conducted in August 1992 
the veteran gave a history of captivity by the German 
government during which he was subjected to intimidation and 
physical torture, forced marches which were under attack, and 
isolation in a railroad car while the car was under attack.  
He experienced prolonged periods of fear and anxiety, 
depression, and feelings of helplessness, as well as 
nightmares, confusion or delirium during his captivity.  In 
the medical history portion of the examination the veteran 
indicated that during captivity he experienced numbness and 
tingling in the fingers or feet, or electric burning in the 
foot, numbness and weakness in the arms or legs, aches or 
pains in the muscles and/or joints, unsteady gait, and 
psychological or emotional problems.  The following were 
noted on physical examination: blisters of the feet secondary 
to frostbite, frequent anxiety, epistaxis secondary to high 
blood pressure, and joint pain and stiffness secondary to 
degenerative joint disease.  The summary of findings included 
blisters on the feet secondary to frostbite, hypertension 
160/94, deformity of the hands and knees secondary to 
degenerative joint disease, and anxiety.  His current 
diagnoses were non insulin dependent diabetes mellitus, 
blisters of the feet secondary to frostbite as a POW, 
hypertension, degenerative joint disease, worse in the hands 
and knees.  

When the veteran underwent a VA psychiatric evaluation in 
August 1992 he indicated that he had become increasingly more 
nervous as he was getting older, losing his temper more 
easily and becoming more difficult to get along with.  His 
wife agreed that the veteran was tense and easily irritated 
by noise.  She also said that he drank approximately one six 
pack of beer a day.  The veteran reported that following his 
release from captivity, he was initially treated for elevated 
blood pressure, as well as frostbite.  He had been employed 
by one company for 30 years and another company for 12 years 
in the role of an auto parts man.  He next worked for the 
Internal Revenue Service, until he left due to his physical 
condition.  At the time of examination the veteran operated a 
lawnmower repair service from his home, but found it 
difficult to accomplish all of the physical work required, 
due to arthritis.  

Of record are VA outpatient treatment reports dated in April 
1991 to January 1993 which reflect ongoing monitoring and 
treatment for conditions which include hypertension, with 
chronic non compliance regarding medication.

In a statement received in February 1993 the veteran reported 
that he had no medical treatment from 1945 to 1970.  His 
hypertension was reportedly diagnosed in 1970 when he was 
required to have physical examination after a motor vehicle 
accident.  

In May 1994 the veteran submitted a copy of an article by 
Lawrence R. Moss, M.D., Diplomate, American Board of 
Psychiatry and Neurology.  The article was entitled, Some 
Remarks on the Prisoner of War Experience, Post Traumatic 
Stress Disorder, and the Subsequent Development of 
Hypertension.  After reviewing the medical literature 
regarding the possible causal connection between prisoner of 
war experience, PTSD and the development of arterial 
hypertension, Dr.  Moss concluded that psychosocial stress 
plays an important causative role in hypertension.  With 
regard to the case study which was the subject of the article 
the author further found that the individual's wartime 
experience (a POW who was subjected to starvation) and the 
resultant stress disorder (PTSD) represented by far and away 
his greatest source of stress, and placed him at increased 
risk for the development of hypertension.  

The report of a VA psychiatric examination dated in September 
1996 reflects that the veteran had no particular complaints.  
However the examination report reflects marital discord over 
the veteran's wife's concern about his drinking and 
irritability, which she associated with returning from the 
war.  On objective examination there were no significant 
cognitive difficulties, nor any symptoms of formal thought 
disorder.  The veteran did not appear to have difficulty with 
affectual disturbance and he was not particularly anxious.  
In the absence of subjective complaints, and any particular 
history of difficulty with symptoms consistent with direct 
effects of trauma during war service, the examiner could not 
see sufficient basis for a diagnosis of adjustment disorder 
or PTSD.  

With regard to a potential relationship between hypertension 
and prior stresses, the psychiatric examiner stated that 
although there is certainly no doubt that there are many 
factors involved with hypertension and one of those would be 
any kind of continuing chronic emotional difficulties, it did 
not appear to him that the particular case presented in the 
article by Dr. Moss had any bearing on the veteran's case.  
Although there certainly may be stressful things in the 
veteran's life which may be a factor, they may not have been 
all directly from the wartime experience.  It was considered 
speculative whether stresses played an important role in the 
development of hypertension, even by those who had a 
predisposition to the condition, making it difficult to 
determine if there was clear and convincing evidence that 
this veteran's hypertension developed from emotional factors 
related to his war experience.  The veteran continued to work 
and take pride in his ability to maintain a business at age 
75.  The source of strained family relations was not shown to 
be related to his experiences in service.  

A VA orthopedic examination was also conducted in September 
1996.  The veteran complained of pain and stiffness in his 
left thumb and right long finger.  He believed that these 
problems began as a result of being imprisoned in a prison 
camp for 13 months where he had to sleep on the cold ground.  
He reportedly developed arthritis in these areas shortly 
after discharge from service.  The problems affecting his 
hands included arthralgia, swelling, and decreased range of 
motion.  He denied paresthesias involving the extremities and 
any significant history of trauma involving the hands.  
Objective examination revealed swelling and deformity of the 
carpometacarpal joint of the left thumb, and swelling of the 
interphalangeal joints, the proximal interphalangeal (PIP) 
joints, and the distal interphalangeal joint (DIP) joints of 
the left hand.  The right hand had prominence involving the 
metacarpophalangeal joint of the long finger and decreased 
range of motion.  There was pain on motion in other joints of 
the right hand.  X-rays revealed classic degenerative joint 
disease in the joints of the hands.  The impression was hand 
examination compatible with degenerative arthritis in the 
left thumb, right long finger and to a lesser extent the 
other joints of the hands, which appeared to be degenerative 
in nature and not related to any history of trauma.

On VA orthopedic examination conducted in May 1998, the 
veteran reiterated his reports that arthritis of the hands 
had developed soon after his separation from service.  Over 
the years he had also developed pain in both knees.  The 
veteran stated he had not experienced any specific trauma 
involving either knee, with the exception of a left knee 
contusion that occurred in a 1970 motor vehicle accident, but 
had not required medical treatment.  His current complaints 
included pain in both knees, difficulty rising from a chair, 
and problems negotiating stairs without a railing.  
Additionally he noted giving way in the left knee and 
increased pain with cold weather and on prolonged walking.  
There was mild limitation of motion, and mild varus deformity 
affecting each knee, with tenderness to palpation of the 
medial joint lines bilaterally.  X-rays showed mild 
degenerative changes bilaterally.  The impression was 
examination and findings compatible with mild degenerative 
joint disease involving both knees, which appeared to be 
degenerative in nature, in view of the absence of any record 
or history of trauma to either knee.  

The report of a VA psychiatric examination conducted in 
August 1998 shows the veteran stated that after returning 
from war his "nerves were shot."  He reported that he 
developed hypertension during the war and additional problems 
with his feet.  His personality had reportedly changed during 
the war.  When he returned he was much less patient, more 
irritable, more easily frustrated, and much less social and 
relaxed.  He reported ongoing symptoms to include nightmares 
which awakened him approximately once a week, and intrusive 
thoughts about the war.  He denied discrete flashbacks, but 
had physiological and psychological reactivity to the above.  
He also noted avoidant behavior, around social gatherings and 
a great amount of activity.  He much preferred to remain at 
home in a quiet, controlled environment.  He felt quite 
distant and estranged from others, and had a restricted range 
of affect, feeling that social relationships were 
meaningless, unnecessary and bothersome.  This reflected a 
drastic change from his socially relaxed preservice 
personality.  The veteran complained of difficulty with 
concentration, being distracted from his thoughts at times, 
and struggled with irritability and frustration tolerance.  
Although he admitted to being somewhat hypervigilant, he 
denied any tremendously exaggerated startle response.  While 
the veteran was proud of his work history he admitted that 
had experienced difficulty with superficial social 
relationships.  He felt he had fairly good relationships with 
his grown children.  Objective examination reflected that the 
veteran was alert and fully oriented.  His speech was clear, 
coherent, goal directed and logical, although he had 
difficulty describing his problems without help.  The 
examiner opined that previous examinations had been deficient 
in this regard.  The veteran had a lack of true insight into 
how things had affected him, what his difficulties were, and 
putting language to them.  His mood was easily upset, and his 
affect somewhat irritable and dysphoric, although he 
attempted to be polite, friendly and cooperative, he was 
mildly anxious.  He denied any active or past lethal ideation 
or overt psychotic symptoms.  Cognitive testing revealed 
impaired concentration and memory difficulty.  The diagnosis 
was Axis I: PTSD, chronic, mild, changed from dysthymic 
disorder. Axis IV: mild to moderate.  Axis V: He was rated 60 
on the Global Assessment of Functioning (GAF) scale, 
presently and over the previous year, with some mild to 
moderate symptoms of irritability, nightmares, intrusive 
thoughts, and avoidant behaviors, although functioning fairly 
well in somewhat isolated, independent occupational 
activities, and quite avoidant of social function beyond his 
marriage.  The examiner commented that the veteran's ability 
to establish and maintain relationships was somewhat impaired 
due to his avoidance and interpersonal distance which was 
directly related to PTSD.  His ability to work was considered 
quite fair and adequate when he was left to work 
independently, in a low stress job.  His work history was 
considered as somewhat underachieving for his intellectual 
ability.  His reliability was quite high, as he prided 
himself on attendance.  However, the veteran was somewhat 
inflexible, with quite a history of irritability and easy 
frustration.  His work situations had been quite routine and 
route not requiring significant flexibility.  

With regard to the possible connection between the veteran's 
psychiatric disability and hypertension, the examiner 
indicated she had reviewed the article on this subject by 
Dr. Ross.  She also noted that the veteran had reported that 
at the time of his separation from service he was required to 
have his blood pressure taken several times because it was 
high.  It was considered likely that he had some acquired 
hypertension while in the military.  Concerning the 
relationship between PTSD and hypertension the examiner noted 
that although significant population studies have shown that 
certain stressors and psychiatric disorders have a propensity 
to cause more cardiovascular changes which might eventually 
result in hypertension, scientific proof of a causal 
relationship has not been established, but it was assumed 
that the increased stress and hardship of the POW experience 
would have increased his propensity to hypertension.  It was 
considered more important that he reportedly did not have 
hypertension on entry into service, but had high blood 
pressure on separation, reflecting disability acquired in the 
military.  

When the veteran was seen for cardiovascular evaluation in 
August 1998, his blood pressure was 156/93.  It was recorded 
that hypertension had been diagnosed in 1974.  The impression 
was uncontrolled hypertension.   

The report of an additional VA psychiatric examination 
conducted in September 1998 reflects the veteran's assertion 
that on separation from service he had been told that he was 
hypertensive.  Reportedly he did not take any medication for 
the condition until 1976.  The veteran related the following 
symptomatology: bad dreams related to the war, and intrusive 
thoughts related to incidents such as being locked in a box 
car for 14 days without food and water except for food 
provided by the French resistance and rainwater he was able 
to catch in his hands to prevent dehydration.  It was further 
noted that there were physiological and psychological 
reactivities to the POW experience, which had included 
hearing that the Germans were killing prisoners in a nearby 
camp, and not knowing whether he would be killed.  Since his 
wartime experiences, the veteran indicated he was avoidant of 
most social activities and crowds because of those 
experiences.  On objective examination the veteran was 
oriented, coherent and appropriate in emotional expression 
and normoactive.  He denied auditory or visual 
hallucinations.  His memory for remote and recent events, his 
concentration and recall were somewhat impaired consistent 
with a man of 77 years.  Insight and judgment were good and 
clinically he appeared to be functioning on a dull normal 
intellectual level.  With regard to the level of impairment, 
the examiner found no clinical evidence that there was a 
negative effect as a result of the veteran's psychiatric 
symptoms on his ability to perform his job satisfactorily 
during the years when he was working.  The degree of 
flexibility, initiative and reliability, seemingly were not 
significantly affected by the symptoms of PTSD.  Although the 
article by Dr. Ross was not available for the examiner's 
review, he concurred in the opinion that there was a 
possibility that stress caused by being a POW could be an 
etiological factor for hypertensive symptomatology.  However, 
he felt that the critical issue was whether the veteran had 
hypertension prior to service.  It was considered that the 
veteran's reports of normal blood pressure readings on entry 
into service and several elevated pressure readings at the 
time of release would confirm that hypertension was related 
to service.  The diagnosis was Axis I: PTSD, chronic, late 
onset.  Axis IV: level of functioning would be 4 for traumas 
sustained during World War II experiences as a prisoner of 
war, with overlay of PTSD symptoms which the veteran 
experiences to some mild degree at the present time.  Axis V: 
GAF was 60 currently, highest GAF in the past year was 
unknown.  

In December 1998 the two VA examiners who evaluated the 
veteran earlier in 1998 signed an addendum examination 
report.  The veteran's service-connected psychiatric 
disability was not considered to have affected his ability to 
establish and maintain relationships, inasmuch as he had been 
able to maintain employment until the age of 65, without any 
noticeable effect on his working situation.  Since retirement 
however, he had experienced difficulty, preferring to remain 
alone with only his wife's company.  His flexibility, 
reliability and initiative were also assessed as somewhat 
diminished by PTSD since retirement, to the extent that it 
caused serious concern by his wife.  On discussing the 
application of Dr. Ross's article to the instant case the 
examiners noted the veteran had a background of a POW 
experience including, near starvation, frostbite, and 
awareness that he might at any moment be killed, which were 
considered sufficient causative factors for subsequent 
development of essential hypertension at a much later date, 
i.e., in the 1970's when he was told he had hypertension 
after a motor vehicle accident, as well as at the end of his 
tour of duty.  A review of the veteran's background did not 
reflect a genetic link.  The examiners' overall conclusion 
was that based on stress of this POW status, followed by a 
gradual accumulation of stressful situations resulting in his 
hypertension becoming clinically present several years after 
his POW experience.  The diagnosis was essentially unchanged 
from earlier in 1998, Axis I: PTSD, chronic, delayed.  
Axis IV: moderate to severe for trauma sustained during World 
War II experience as a POW which included episodes of 
starvation, frostbite and the threat of being killed.  
Axis V: GAF was 55 to 60, highest over the previous year. 

On December 1998 VA orthopedic examination the veteran 
reported that both hands had been symptomatic since his 
military service.  He believed that the causative factor in 
his development of arthritis was that he slept on the cold 
ground on many occasions during his captivity as a POW.  The 
examiner's impression was classic degenerative joint disease 
involving both hands, with the right metacarpophalangeal 
joint and left carpometacarpal joint, most markedly involved, 
no history of trauma to the hands while in service, the 
veteran basically claimed that the arthritis began as a 
result of exposure to extreme cold weather.  

An additional hypertension examination was conducted in 
December 1998.  At that time the veteran's blood pressure was 
recorded as 170/100, left arm, and 160/100, right arm.  The 
impression was hypertension, severe, history of medical non 
compliance with blood pressure medication.  With regard to 
the etiology of hypertension the examiner stated that the 
veteran's history of PTSD may be a contributing factor, 
although not likely the sole cause of hypertension.  It was 
noted that the association of stress, emotion and blood 
pressure was well known, although the exact mechanism of the 
interactions was not well defined.  


Entitlement to Service Connection for Arthritis of the Hands 
and Knees and for Hypertension 

The U. S. Court of Appeals for Veterans Claims has directed 
that VA should play a particularly active role in the 
development of evidence in cases where a veteran's service 
records, which were once entrusted to the custody of the 
government, are unavailable. cf. Dixon v. Derwinski, 3 
Vet.App. 261 (1992).  In this case, the veteran's service 
records are not in the claims file and are presumed to have 
been destroyed in the 1973 fire at the National Personnel 
Record Center (NPRC).  Nevertheless, it is determined that 
all appropriate steps have been taken and that no further 
assistance to the veteran is warranted in this regard.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, to include arthritis and cardiovascular-
renal disease, including hypertension, shall be service-
connected, although not manifest during service, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

The law also provides that in the case of a veteran who is a 
former prisoner of war and who was interned or detained for 
not less than 30 days, where certain diseases to include 
post-traumatic osteoarthritis became manifest to a 
compensable degree at any time after his discharge from 
active duty, such disease shall be presumed to have been 
incurred in service; the presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(c).  Consideration will be 
given to the circumstances of a former POW veteran's 
confinement and the duration and will be associated with 
pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience. 38 C.F.R. § 3.304(e). 

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995).  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a). Lathan v. Brown, 7 Vet.App.  359 (1995).  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service. Caluza v. Brown, 7 Vet.App. 498.  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Also for application in this case are the provisions of 
38 U.S.C.A. § 1154 (b) which provide that in the case of a 
veteran who engaged with the enemy in active service during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. 

In addressing the requirements of 38 U.S.C. § 1154(b), the 
United States Court of Appeals for the Federal Circuit states 
that the statute "makes it abundantly clear that special 
considerations attend the cases of combat veterans." Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Section 1154(b) 
does not, however, create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected. Id.  The veteran must still meet his full 
evidentiary burden with respect to service connection. Id.  
Nevertheless, section 1154(b) does considerably lighten the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service. Id.  

The Court in Collette did not obviate the current disability 
and medical nexus requirements for setting forth a well-
grounded claim; rather, the first sentence of section 1154(b) 
relates only to incurrence-that is, "what happened [in 
service]".  Although evidence of service incurrence is 
usually shown by reference to a veteran's service medical 
records, section 1154(b) relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims.  Further, because section 1154(b) does 
not obviate the other two well-groundedness elements, a 
combat veteran who uses lay testimony to show incurrence or 
aggravation must nevertheless generally proffer medical 
evidence to establish a current disability and its nexus to 
service because "lay persons are not competent to offer 
medical opinions". Arms v. West, 12 Vet.App. 188 (1999).

It is not disputed in this case that the veteran was 
subjected to cold conditions in captivity, that both hands 
were symptomatic during service, that he believes that he 
developed arthritis in the hands shortly after separation 
from service.  Nor is there any dispute that he was told his 
blood pressure was elevated at the time of separation.  See 
38 U.S.C.A. § 1154(b).  However, the question as to whether 
these facts are proximately related to the veteran's current 
hypertension and degenerative arthritis of the hands and 
knees, is a medical question.


1.  Arthritis 

With regard to the claim for service connection for arthritis 
of the hands, the record reflects degenerative arthritis 
diagnosed in 1992 and demonstrated on x-rays conducted in 
1996, 50 years after separation from service.  The veteran 
does not allege specific trauma in captivity other than cold 
exposure and the VA examiner who assessed the medical 
evidence in 1996 concluded that the current arthritis was 
degenerative in nature and not related to any history of 
trauma.  Accordingly, the POW presumption of service 
connection for post traumatic osteoarthritis is not 
applicable.  Similarly, although the veteran has reported 
that arthritis was diagnosed shortly after his separation 
from service, the evidence does not establish the presence of 
arthritis to a compensable degree within the one year 
presumptive period for chronic diseases.  The medical 
evidence does not support the veteran's lay assertion of a 
nexus between his current arthritis of the hands and events 
in service, to include cold exposure, during his captivity as 
a prisoner of war.  Inasmuch as he is not shown to be 
qualified by training or knowledge to provide the requisite 
medical evidence of a nexus to service, or a nexus to a 
continuity of symptomatology following service, the veteran's 
claim lacks the essential elements of plausibility and must 
be denied as not well-grounded.

On consideration of the claim for service connection for 
arthritis of the knees, the record reflects a current 
diagnosis of mild degenerative changes in both knees, 
established by x-ray in 1998.  However, the evidence does not 
show, nor does the veteran claim, that arthritis of the knees 
was present during service or that his current symptoms are 
related to trauma during service.  Also there is no claim or 
evidence that degenerative arthritis of the knees was present 
during the presumptive period of one year following 
separation.  Therefore neither of the presumptions of nexus 
apply in this instance.  Further, the veteran has presented 
no medical evidence or opinion to support his lay opinion 
that the cause of his current knee condition was cold 
exposure during his captivity as a prisoner of war.  In the 
absence of the requisite medical evidence of a nexus to 
service, this claim also is not plausible and not well-
grounded.


2.  Hypertension 

As previously noted the veteran has reported credibly that he 
had no hypertension on entry into service, but was told he 
had elevated blood pressure at the time of separation.  These 
assertions are undisputed.  The veteran also relates that 
hypertension was diagnosed during a medical evaluation during 
the 1970's.  Inasmuch as the earliest medical evidence of 
hypertension dates from 1989, many years after service, 
presumptive service connection is not available in this 
instance.  However, each of several VA medical examiners who 
considered the etiology of his condition during the course of 
the veteran's claim, have acknowledged that the stress 
associated with his POW experience and/or related PTSD was at 
least a possible factor in the veteran's development of 
hypertension.  When he was seen most recently in 
cardiovascular clinic in December 1998, the examiner noted 
that the association of stress, emotion and blood pressure is 
well known.  Two psychiatric examiners, who also stated their 
opinion in December 1998, concluded that the veteran's POW 
experiences were sufficient causative factors for the 
subsequent development of essential hypertension at a much 
later date.  The examiners considered it significant that the 
veteran did not have a genetic link to hypertension, and he 
did not have the condition on entry into service, but was 
told that he had elevated blood pressure at discharge.  On 
consideration of the foregoing, it is determined that the 
record reflects the requisite elements of a plausible claim 
for service connection, medical evidence of current disease, 
credible evidence of disease in service provided by a combat 
veteran, and medical evidence of a nexus between the present 
condition and active service.  Further, it is concluded that 
the evidence supporting the veteran's claim is at least in 
equipoise with any countervailing evidence.  When doubt is 
resolved in the veteran's favor, service connection is 
warranted for hypertension. 38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).  


Entitlement to an Increased Evaluation for PTSD

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a). Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  In this case 
the Board is satisfied that all available relevant evidence 
has been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2, and 4.10.  Also, 38 C.F.R. § 4.3 requires VA to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned. 

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's claim, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in his individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991); VAOPGCPREC. 11-97.  With regard to the newly 
revised rating criteria, the Board notes the recent holding 
of the United States Court of Veteran's Appeals (Court) in 
Rhodan v. West, 12 Vet. App. 55 (1998) that for any date 
prior to the effective date of the amended regulations, the 
Board may not apply the revised schedular criteria to a 
claim.  

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.  

Under the general rating formula for psychoneurotic 
disorders, previously in effect, a noncompensable evaluation 
is assigned when there are neurotic symptoms which may 
somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability.  A 
10 percent evaluation is warranted where there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  Where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 


The revised regulations, effective as of November 7, 1996, 
are cited, in pertinent part, below: 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.
(b)	When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.  
A 30 percent rating is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, is evaluated as 
 10 percent disabling, and where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication, a noncompensable rating is 
warranted.  38 C.F.R. § 4.130 (1999)

The evidence reflects that when he underwent psychiatric 
examination in August 1992 the veteran's complaints were of 
nervousness and irritability.  He gave a long history of 
steady employment which had ended because of physical 
problems.  At that time the veteran continued to operate a 
small business out of his home.  On examination in September 
1996 irritability was again the problem.  No significant 
cognitive impairment and no formal thought disorder were 
found and there was no particular evidence of anxiety.  The 
examiner did not find a basis for diagnosis of adjustment 
disorder or PTSD.  

When he was examined in 1998 the veteran reported, nightmares 
and intrusive thoughts related to his war experience, as well 
as physiological and psychological reactivities to those 
experiences.  He noted avoidant behavior around social 
gatherings and crowds, reportedly feeling distant and 
estranged from others, and considering social relationships 
meaningless, although he reported good relationships with his 
grown children.  He was mildly anxious and his mood was 
described as easily upset.  His affect was somewhat irritable 
and dysphoric.  Memory and concentration were somewhat 
impaired consistent with his age.  It was considered that the 
veteran's ability to establish and maintain social 
relationships was somewhat impaired, and he was somewhat 
inflexible, irritable and easily frustrated, but his ability 
to work was assessed as quite fair, and adequate, in an 
independent, low stress job, as demonstrated over his long 
history of employment.  He was rated 55-60 on the Global 
Assessment of Functioning (GAF) scale, an indication of 
moderate impairment of social and occupational functioning.

On application of the schedular criteria to the facts of this 
case it is clear that under the newly revised regulations 
there is no evidentiary basis for a 30 percent rating, the 
next higher level of evaluation.  Although the record 
reflects some social impairment, mild anxiety, and some 
inflexibility, irritability and easy frustration, the record 
does not reflect occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events), attributable to his service-
connected psychiatric disability.  

Although the VA examiners who evaluated the veteran in 1998 
stated their opinions that his history of steady employment 
reflected that his psychiatric disability did not impair his 
industrial capability prior to retirement, they assigned a 
score of 55 to 60 on the GAF scale reflecting the veteran's 
highest level of functioning at the time of their 
examinations and over the preceding year.  This score 
reflects moderate impairment of industrial capability as well 
as social functioning.  In view of this conflict, it is 
determined that when the resulting doubt regarding the 
current level of disability is resolved in the veteran's 
favor, a 30 percent evaluation, reflecting definite social 
and industrial impairment is warranted, under the old rating 
criteria. 

The record clearly does not provide an evidentiary basis for 
a 50 percent evaluation, which requires either a showing of 
even greater social and industrial impairment, characterized 
as considerable, under the old criteria, or evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
and impaired abstract thinking attributed to the psychiatric 
disability; impaired judgment; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships, under the revised 
criteria.  In addition to the evidence of good personal 
relationships with family members and a long history of 
successful employment unimpaired by social difficulty 
described above, the record shows the veteran's speech is 
clear, coherent and logical, and his judgment is described as 
good.  There is no evidence of panic attacks or flattened 
affect and what memory problems and cognitive difficulties 
are present are considered consistent with the veteran's age, 
rather than being attributed to his service-connected 
disability.  Although his mood reflects mild anxiety, there 
is no indication of disturbed motivation, as the veteran 
exhibits pride in his ability for continued functioning.  
Accordingly, the preponderance of evidence is against the 
assignment of a rating greater than 30 percent under either 
the old or the revised criteria.

ORDER

Service connection is granted for hypertension.

The claim for service connection for arthritis of the hands 
and knees is denied as not well-grounded.

A 30 percent rating is assigned for PTSD.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

